EXHIBIT 12.1 Everest Re Group, Ltd. Ratio of Earnings (Losses) to Fixed Charges (including Annuity Interest Expense) (1) (Dollars in thousands) Six Months Ended June 30, Years Ended December 31, Earnings: Income (loss) before income taxes (benefits) $ ) $ ) $ $ Fixed Charges: Assumed interest component of rent expense Interest expense on debt and long term notes Interest expense on annuity contracts Total fixed charges Earnings plus fixed charges $ ) $ Ratio of earnings (losses): Earnings (losses) plus fixed charges to fixed charges (2) ) For purposes of determining this ratio, “earnings” consist of consolidated net income before federal income taxes plus fixed charges.“Fixed charges” consist of interest expense on senior, subordinated debt, amortization of bonds, annuity contracts and the revolving credit agreement and that portion of operating leases that are representative of the interest factor. Amount of additional “earnings” that would have been required to achieve a one to one ratio of earnings (losses) to fixed charges: Six Months Ended Year Ended June 30, December 31, (Dollars in millions) Everest Group (including interest on annuities) $ $
